In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the City of Yonkers appeals from so much of a judgment of the Supreme Court, Westchester County (Ruskin, J.), entered April 10, 1991, as granted the petitioner John Irizarry’s application.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The petitioner John Irizarry was injured when he tripped and fell on a public sidewalk within the respondent City of Yonkers. Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the petitioner’s application to serve a late notice of claim. The proposed notice was served on the City less than five weeks after the expiration of the 90-day filing period and, since the record discloses that the alleged defective condition of the sidewalk appears to be of long duration, the short delay will not result in substantial prejudice to the City in defending the action on the merits (see, General Municipal Law § 50-e [1], [5]). Bracken, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.